 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    KERRY BOULTON, et al.,                           No. 2:15-cv-2384 MCE AC
12                       Plaintiffs,
13           v.                                        AMENDED ORDER
14    U.S. TAX LIEN ASSOCIATION, LLC, et
      al.,
15
                         Defendants.
16

17
18          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

19   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On November 27, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. ECF No. 74. Neither

23   party has filed objections to the findings and recommendations.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
 1           The Court has reviewed the file and finds the findings and recommendations to be
 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
 3   ORDERED that:
 4           1. The findings and recommendations filed November 27, 2018 (ECF No. 74), are
 5              ADOPTED in full;
 6           2. Defendants’ motion for terminating sanctions (ECF No. 66) are GRANTED;
 7           3. Judgment is entered against Brian S. Carter, Esq., in favor of US Tax Lien Association,
 8              LLC and Saen Higgins in the total amount of $ 21,767.50, as follows:
 9                   a. A sanctions award in the amount of $7,450.00 as ordered in the August 10, 2018
10                   Order (ECF No. 55);
11                   b. A sanctions award in the amount of $10,380.00 as ordered in the October 15,
12                   2018 Order (ECF No. 71); and
13                   c. A sanctions award in the amount of $3,937.50 as ordered in the November 27,
14                   2018 Order (ECF No. 74).
15           4. This case is DISMISSED with prejudice; and
16           5. The Clerk of the Court is directed to close this case.

17           IT IS SO ORDERED.
18   Dated: February 20, 2019

19

20
21
22
23
24
25
26
27
28
                                                        2
